     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 1 of 19




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
DREW AUSTIN SPECKMAN,

                  Plaintiff,
      -v-                                  3:21-CV-602

COSIMO FABRIZIO; ADRIAN LEE;
REZA MADHAVAN; JAKE McEVOY;
and DOES 1-50,

                  Defendants.

--------------------------------

APPEARANCES:                               OF COUNSEL:

PESSAH LAW GROUP PC                        JASON HOLLANDER
Attorneys for Plaintiff                        SUNSHINE, ESQ.
661 N. Harper Avenue Suite 208             MAURICE D. PESSAH, ESQ.
Los Angeles, California 90048

WOODS OVIATT GILMAN LLP                    BRIAN CAPITUMMINO, ESQ.
Attorneys for Defendants
1900 Bausch & Lomb Place
Rochester, New York 14604

DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

  INTRODUCTION

   On May 25, 2021, plaintiff Drew Austin Speckman (“Speckman” or

“plaintiff”) filed a complaint against defendants Cosimo Fabrizio (“Fabrizio”),
       Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 2 of 19




Adrian Lee (“Lee”), Reza Madhavan (“Madhavan”), and Jake McEvoy 1

(“McEvoy,” collectively “defendants”). Essentially, plaintiff alleges an

improper corporate takeover by defendants, his business partners and former

college classmates. With his complaint, plaintiff also moved for a temporary

restraining order (“TRO”) against defendants looking to reverse their alleged

efforts to disrupt his rights to exercise ownership over RapStudy, Inc.

(“RapStudy”).

   The Court granted Speckman’s TRO that same day and set a hearing to

consider whether to convert the TRO into a preliminary injunction.

Defendants not only opposed granting plaintiff’s preliminary injunction, they

also cross-moved to dismiss the complaint in its entirety under Federal Rule

of Civil Procedure (“Rule”) 12(b)(6). The Court heard oral argument on both

motions on Thursday, June 17, 2021. The cross-motions will now be decided

on the parties’ submissions and oral arguments.

       BACKGROUND

   In 2018, Speckman was a student at Cornell University. 2 Dkt. 17

(“Compl.”), ¶ 20. While in school, plaintiff had an idea that would eventually



   1  Plaintiff amended his complaint on June 7, 2021 to add McEvoy as a defendant. The complaint
also lists fifty Doe defendants.
    2 The facts are taken from plaintiff’s Amended Complaint and the documents attached to it for

the purposes of resolving defendants’ motion to dismiss. The facts are also taken in the light most
favorable to plaintiff. If plaintiff’s complaint survives, the Court will consider the additional
materials the parties submitted to resolve plaintiff’s motion for a preliminary injunction, as well as
plaintiff’s objections to those materials. Dkt. 27.

                                                  2
       Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 3 of 19




sprout into RapStudy. Id. As RapStudy’s name suggests, plaintiff’s idea was

to pair modern, popular music with educational lyrics as a teaching tool. See

id. ¶ 18.

   But having an idea and bringing it to life are two decidedly different

things. To that end, Speckman reached out to defendant Fabrizio in October

of 2018 to bring him aboard the fledgling company. Compl. ¶ 22. In the

process, plaintiff had Fabrizio sign a non-disclosure agreement (“NDA”) on

October 28, 2018. Dkt. 17, pp. 26-34. 3 By the NDA’s terms, Fabrizio was

prohibited from using any information plaintiff shared with him “for any

purpose that might be directly or indirectly detrimental” to plaintiff.

Id. at 28. The NDA similarly prohibited Fabrizio from interfering with

plaintiff’s relationship with any other employees and contractors he might

employ. Id. at 29-30.

   By November of 2019, RapStudy had begun to round into form, so

Speckman looked for more potential employees. See Compl. ¶ 23 He found

them in defendants Madhavan, Lee, and McEvoy. Id. All three would sign

NDAs of their own: Madhavan on November 5, 2019, McEvoy on November 7,

and Lee on November 12. Id. The Lee NDA notes that all materials Lee

produced would be plaintiff’s sole property. Dkt. 17, p. 36. The Madhavan


   3 Pagination corresponds with CM/ECF. Plaintiff’s amended complaint contains multiple
exhibits. Citations to Dkt. 17—rather than to Compl.—are citations to those exhibits rather than
the amended complaint itself.

                                                 3
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 4 of 19




NDA is essentially the same. Id. at 38. However, the McEvoy NDA provides

that any materials he produced would be plaintiff’s property “and/or” the

property of “those involved with RapStudy at present or in the future.”

Id. at 40.

   In any case, having started to assemble a team of employees, Speckman

filed articles of incorporation for RapStudy in the State of Delaware on

November 20, 2019. Dkt. 17, pp. 22-24. The certificate of incorporation lists

plaintiff as the “Sole Incorporator.” Id. at 22, 24. Eventually, plaintiff also

became RapStudy’s CEO, and as that role demands he claims he began

negotiating contracts with school districts, arranging for licensing, and

generally managing his nascent business and helping it to grow.

Compl. ¶¶ 4, 21.

   Through Speckman’s and defendants’ combined efforts, RapStudy

developed apace until early fall of 2020, when the company’s once-bright

horizons began to threaten a storm. Around that time, plaintiff started

dating one of the company’s employees, Claire Choi (“Choi”). Compl. ¶ 24.

By all accounts, that relationship was purely consensual. Id. Nevertheless,

apparently plaintiff and Choi did not disclose it to any other RapStudy

employee at the time. See id. ¶ 24.

   Neither the relationship nor its secrecy would last forever. Apparently,

Choi and Speckman broke up not long after they became involved.

                                        4
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 5 of 19




See Compl. ¶ 24. Choi kept the relationship secret until April 26 and 27,

2021, when she finally confided in defendants that she and plaintiff had been

an item. Id.

   On May 3, 2021, defendants escalated matters by submitting a notice of

misconduct criticizing Speckman for his handling of his relationship with

Choi. Compl. ¶ 25. The notice of misconduct alleged that plaintiff had

shown: (1) an inability to separate his work and personal lives, (2) poor

judgment and general misconduct; and (3) had otherwise violated defendants’

trust. Id. As a consequence, defendants requested that plaintiff take a leave

of absence until August 8, 2021. Id. ¶ 26. They similarly expressed their

discomfort in having plaintiff continue as CEO of RapStudy. Id.

   If the notice of misconduct signaled defendants’ escalation, their next

steps amounted to a declaration of war. On May 11, 2021, Speckman got an

alert that his passwords had been changed for all of his RapStudy-related

Google accounts. Compl. ¶ 27. By extension, plaintiff was effectively locked

out of the company’s files and was cut off from responding to any emails as

CEO of RapStudy. Id. ¶ 28. According to plaintiff, he knows that defendants

were responsible because the four defendants have access to RapStudy’s

Google account, while every other employee does not. Id. ¶ 29.

   On May 13, 2021, Speckman discovered that he was also locked out of

RapStudy’s bank account and his name was removed as an account holder.

                                       5
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 6 of 19




Compl. ¶ 32. Defendant Fabrizio alone is a joint signatory on RapStudy’s

bank account. Id. ¶ 33. Finally, plaintiff claims defendant Fabrizio removed

him from RapStudy’s digital storage site for its program source code, called

“GitHub.” Id. ¶ 35.

   Suddenly cut off from accessing this series of accounts—each apparently

critical to RapStudy’s operations—Speckman filed a complaint and TRO

application on May 25, 2021. Dkt. 1. On June 7, 2021, plaintiff submitted an

amended complaint adding McEvoy as a defendant. Dkt. 17. Plaintiff’s

complaint as amended alleges seven counts: (I) a request for a declaratory

judgment under the Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201,

affirming his status as sole incorporator, CEO, and exclusive owner of

RapStudy; (II) a violation of the Computer Fraud and Abuse Act (“CFAA”),

18 U.S.C. § 1030; (III) Conversion; and (IV-VII) breaches of contract against

Fabrizio, Madhavan, Lee, and McEvoy respectively.

   On June 8, 2021, defendants cross-moved to dismiss plaintiff’s complaint

for failure to state a claim and lack of subject-matter jurisdiction. Dkt. 18.

The Court heard oral argument on both motions on June 17, 2021. Text

Minute Entry Dated 6/17/2021. This decision follows.




                                        6
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 7 of 19




     LEGAL STANDARD

   A. Motion to Dismiss

   To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That factual matter

may be drawn from “the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111

(2d Cir. 2010).

   Importantly, “the complaint is to be construed liberally, and all reasonable

inferences must be drawn in the plaintiff’s favor.” Ginsburg v. City of Ithaca,

839 F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (citing Chambers v. Time Warner,

Inc., 282 F.3d 147, 152 (2d Cir. 2002)). If the complaint and its additional

materials—when viewed through that pro-plaintiff lens—are not enough to

raise the plaintiff’s right to relief on a claim above the speculative level, that

claim must be dismissed. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

   B. Preliminary Injunction

   The Second Circuit requires a plaintiff seeking a preliminary injunction to

prove four elements:



                                         7
        Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 8 of 19




        (1) a likelihood of irreparable harm; (2) either a likelihood of
        success on the merits or sufficiently serious questions as to the
        merits plus a balance of hardships that tips decidedly in [the
        movant's] favor; (3) that the balance of hardships tips in [the
        movant's] favor regardless of the likelihood of success; and
        (4) that an injunction is in the public interest. 4

Chobani, LLC v. Dannon Co., 157 F. Supp. 3d 190, 199 (N.D.N.Y. 2016)

(analyzing changes to Second Circuit preliminary injunction standard and

comparing existing standards). The movant must make a "clear showing"

that each of these elements is met. Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 22 (2008).

   If a movant’s desired injunction would alter, rather than preserve, the

status quo, that injunction is mandatory in nature and subject to heightened

scrutiny. Yang v. Kosinski, 960 F.3d 119, 127-28 (2d Cir. 2020). To satisfy

that heightened burden, the movant must make a “strong” showing of

irreparable harm and demonstrate a “clear or substantial likelihood of

success on the merits.” Id. at 128.

       DISCUSSION

   Two motions are pending. But if the Court finds merit in defendants’

motion to dismiss, Speckman’s motion for a preliminary injunction falls away

as moot. Accordingly, the Court will consider defendants’ motion first and

only turn to plaintiff’s afterwards if necessary.


   4 The Second Circuit appears to still be in the process of formally harmonizing its prior existing
standards with the four-element test required by the Supreme Court in Winter, 555 U.S. at 20.

                                                  8
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 9 of 19




   A. Plaintiff’s CFAA Claims

   The CFAA is a federal criminal statute intended to punish frauds enacted

through computers. See generally, 18 U.S.C. § 1030. But as anyone with an

email account can attest, computer-based frauds are decidedly commonplace.

To help make sure that digital fraudsters are held accountable without

overheating federal prosecutors, Congress included a civil enforcement

provision in the CFAA allowing private citizens to bring their own claims

under that statute. Id. at § 1030(g).

   Among several other permutations of computer fraud, § 1030(a)(4) of the

CFAA prohibits: (1) “knowingly and with intent to defraud”; (2) “accessing a

protected computer”; (3) “without authorization” or by exceeding whatever

authorization was granted; and (4) furthering an intended fraud and

obtaining something of value through accessing the protected computer.

Scottrade, Inc. v. BroCo Invs., Inc., 774 F. Supp. 2d 573, 583 (S.D.N.Y. 2011)

(citing 18 U.S.C. § 1030(a)(4)) (cleaned up).

   Defendants levy several attacks on Speckman’s complaint, but recent

developments draw the Court’s focus to the third element of acting “without

authorization” or “exceeding whatever authorization was granted.” To meet

that element, plaintiff argues that although defendants had the authorization

credentials needed to access RapStudy’s Google and GitHub accounts, they

exceeded the access he granted them by locking him out in violation of the

                                        9
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 10 of 19




NDAs. Compl. ¶¶ 29, 35. To plaintiff’s point, the Fifth Circuit interpreted

“exceeding authorized access” just as plaintiff envisions that element in

United States v. John. 597 F.3d 263, 272 (5th Cir. 2010) (“Access to a

computer and data that can be obtained from that access may be exceeded if

the purposes for which access has been given are exceeded.”), abrogated by

Van Buren v. United States, 141 S. Ct. 1648 (2021).

   Yet obviously this Court is bound to follow the Second Circuit, not the

Fifth. Under Second Circuit caselaw, Speckman’s argument was a longshot

from the jump. In United States v. Valle, the Second Circuit defined

“exceeding authorized access” as using a computer the defendant is

authorized to access to reach materials that the defendant is not authorized

to reach. 807 F.3d 508, 524 (2d Cir. 2015).

   Think of it this way. A person is authorized to use a computer if the

computer’s functions are locked, but he possesses a password that allows him

to use it all the same. See Valle, 807 F.3d at 524. But if that person then

uses that computer he is authorized to use to access files that he is not

allowed to access in a technical sense, he runs afoul of § 1030(a)(4). See id. at

524, 527 (defining exceeding authorized access to mean “inside hackers”

whose “access to a computer is authorized but who access unauthorized

information or files”).



                                       10
       Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 11 of 19




   By the Second Circuit’s logic, this definition cabins the CFAA’s reach to

hackers who breach digital security measures. Valle, 807 F.3d at 524-28.

Otherwise, the CFAA would make it a federal felony for an office worker to

check his personal Facebook account on his work computer against company

policy. Id. (“While the Government might promise that it would not

prosecute an individual for checking Facebook at work, we are not at liberty

to take prosecutors at their word in such matters.”). Speckman’s reliance on

John for a broader definition of “exceeding authorized access” is thus

misplaced, because this Court is bound to follow Valle. John, 597 F.3d at

272.

   To be fair to Speckman, though, until earlier this month there were many

circuit courts that disagreed with Valle and had endorsed that broader

definition of “exceeding authorized access.” Unfortunately for plaintiff, the

Supreme Court silenced that disagreement when it issued Van Buren v.

United States on June 3, 2021. 141 S. Ct. 1648. In Van Buren, the Supreme

Court resolved the disharmony among the circuits and held that “exceeded

authorized access” involves the defendant using a computer he is authorized

to access to reach information he is not entitled to reach. See id. at 1655.

   Try as he might, Speckman cannot prove the element of exceeding

authorized access after Van Buren. Plaintiff principally argues that

defendants’ locking him out of RapStudy’s Google and GitHub accounts

                                       11
    Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 12 of 19




violated the CFAA because he never gave them permission to change his

credentials. However, after Van Buren, any esoteric principles concerning

how plaintiff might have planned on defendants using their access to the

Google and GitHub accounts is moot. See 141 S. Ct. at 1655. Instead, he

must prove that defendants did not have the necessary authorization to lock

him out. See id.

   He cannot. After all, Speckman specifically claims that defendants were

administrators of RapStudy’s Google account, which if anything proves that

defendants were authorized to change the password. Compare Compl. ¶ 29

(plaintiff claiming that defendants had administrative access credentials to

RapStudy’s Google accounts), with Van Buren, 141 S. Ct. at 1655; Valle,

807 F.3d at 524-28. As a consequence, his only evidence that defendants

were the ones who changed his Google account—specifically that defendants

and only defendants had the appropriate credentials to change his

passwords—actively disproves that defendants exceeded their authorized

access. See Van Buren, 141 S. Ct. at 1655 (noting that exceeding authorized

access requires defendant to lack access credentials).

   Similarly, Speckman alleges no facts to suggest that defendants hacked

into RapStudy’s GitHub account instead of using credentials they were

provided. Compl. ¶ 35. Accordingly, the complaint presents no allegations to



                                      12
       Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 13 of 19




support that his CFAA claim meets Van Buren’s definition of exceeding

authorized access. 5       141 S. Ct. at 1655.

   Speckman nevertheless strains to distinguish Van Buren and salvage his

CFAA claim. First, he argues that unlike Van Buren, this is not a criminal

case, and given the more muted stakes there is less of a need to have an eye

for lenity. 141 S. Ct. at 1653 (describing factual background of criminal

charges).     However, the Supreme Court specifically declined to reach the

rule of lenity because it concluded that the plain language of the CFAA was

enough to settle the matter. Id. at 1661. That same statutory language is in

play now. See 18 U.S.C. § 1030(e)(6) (defining “exceeds authorized access”).

Accordingly, the difference between the civil and criminal contexts changes

nothing.

   Second, Speckman would distinguish Van Buren based on the provision of

the CFAA at issue in that case as opposed to this one. Specifically, the

defendant in Van Buren simply accessed information: plaintiff claims these

defendants took the further step to alter it in furtherance of a fraud.

Compare 141 S. Ct. at 1653 (noting defendant was charged under

18 U.S.C. § 1030(a)(2) for accessing information without authorization), with


   5 Plaintiff’s last-minute argument in response and at oral argument that defendants also must
have improperly accessed RapStudy’s letterhead to have plaintiff removed from RapStudy’s bank
account does not help his case. He has not alleged or argued that this letterhead is locked behind
some password that he alone was privy to. There remains no evidence that defendants ever
exceeded their authorized access and this claim fails just as inevitably.

                                                 13
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 14 of 19




Compl. ¶¶ 29, 35, 46 (alleging claim under 18 U.S.C. § 1030(a)(4) for

exceeding authorized access in furtherance of fraud).

   To be sure, the precise conduct at issue in this case looks different from

the conduct in Van Buren. 141 S. Ct. at 1653 (noting that defendant was

police officer who accessed license plate records in exchange for $5,000). And

as a result, many of the elements at issue in Van Buren look different from

the elements here. Id. at 1652 (describing elements of 18 U.S.C. § 1030(a)(2)

as “intentionally access[ing] a computer without authorization or exceed[ing]

authorized access[ ] and thereby obtain[ing] computer information”).

   Compelling as the differences Speckman points to may seem at a distance,

from up close plaintiff is making a mountain out of a molehill. At bottom, the

import of Van Buren comes from the Supreme Court defining “exceeding

authorized access” for the purposes of the CFAA as requiring a defendant to

access or alter information he lacks the credentials to use but from a

computer he is authorized to use. 141 S. Ct. at 1655. That definition is

binding on this Court, and plaintiff’s complaint not only fails to meet it, but

actively disproves it.

   By extension, the lesser-included distinction that Speckman relies on—

between accessing and altering information—must also be discarded. In fact,

the CFAA treats accessing and altering information identically by its plain

terms. See 18 U.S.C. § 1030(e)(6) (“the term ‘exceeds authorized access’

                                       14
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 15 of 19




means to access a computer with authorization and to use such access to

obtain or alter information in the computer that the access[o]r is not entitled

so to obtain or alter” (emphasis added)).

   In sum, there is no characteristic of this case that distinguishes it from

Valle or Van Buren to such an extent that the Court is empowered to depart

from those cases. The Court is thus bound to follow the narrow definition of

“exceeding authorized access” those cases endorse.

   Under that rubric, Speckman has failed to allege that defendants exceeded

any authorization he gave them. On the contrary, he has affirmatively

claimed that they were empowered to lock him out of the Google and GitHub

accounts, he simply did not want them to. That is neither a crime nor a tort

under the CFAA.

   At oral argument, Speckman tried to drive home the injustice that would

follow from this conclusion. To his mind, the Court’s dismissal of his CFAA

claim would be tantamount to sanctioning deplorable conduct and leaving

him with no recourse to redress that conduct. But plaintiff is wrong. The

only import of a holding that plaintiff has failed to allege a CFAA claim is

that defendants’ conduct would not qualify as a federal felony or a federal

tort. Plaintiff is welcome to continue to pursue his remaining claims in state

court, even if his federal case falls.



                                         15
        Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 16 of 19




    Accordingly, defendants’ motion to dismiss must be granted, and

Speckman’s Count II CFAA claim must be dismissed with prejudice. See,

e.g., Associated Mortg. Bankers, Inc. v. Calcon Mut. Mortg. LLC,

159 F. Supp. 3d 324, 335-36 (E.D.N.Y. 2016) (dismissing § 1030(a)(4) claim

for failure to plead exceeding authorization).

    B. Plaintiff’s State Law Claims

    Speckman’s complaint now stands without a single federal claim to

support jurisdiction in this Court. 6 A district court that has dismissed all

federal claims in a case relying on federal question jurisdiction may decline to

exercise supplemental jurisdiction over any lingering state law claims.

28 U.S.C. § 1367(c)(3). But first, that court must consider “the values of

judicial economy, convenience, fairness, and comity” before making the choice

to keep or dispose of the case. Kroshnyi v. U.S. Pack Courier Servs.,

771 F.3d 93, 102 (2d Cir. 2014) (internal citations and quotation marks

omitted).

    Those considerations point toward disclaiming jurisdiction in a healthy

majority of cases. See Brzak v. United Nations, 597 F.3d 107, 113-14

(2d Cir. 2010) (“[I]f a plaintiff’s federal claims are dismissed before trial, the




    6 The DJA is also a federal statute, but it does not confer jurisdiction on federal courts on its own.
Fleet Bank, Nat’l Ass’n v. Burke, 160 F.3d 883, 886 (2d Cir. 1998).

                                                   16
       Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 17 of 19




state claims should be dismissed as well.” (internal citations and quotation

marks omitted)).

   The Court sees no cause to depart from the standard rule. This month-old

case is in its infancy, so the parties have not become too accustomed to its

presence in federal court. Neither is fairness much of an issue. Defendants

asked for the Court to decline supplemental jurisdiction over Speckman’s

state law claims, and Valle is six years old, so plaintiff should have known

that there was a substantial likelihood that his federal claims would

disappear. 807 F.3d 508. Accordingly, defendants’ motion to dismiss the

amended complaint in its entirety must be granted.

   In addition, for the reasons discussed above Speckman’s showing for his

CFAA claims is so powerfully antithetical to what a valid claim under that

statute would look like that the Court sees no reason to grant him leave to

amend. Plaintiff would effectively have to gin up entirely new claims based

on an entirely distinct fact pattern to state a plausible CFAA claim.

Amendment would therefore be futile, and plaintiff’s request for leave to

amend must therefore be denied. See Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (noting that where there is substantive defect in plaintiff’s

complaint, leave to amend would be futile and should be denied). 7



   7 Obviously, then, plaintiff’s motion for a preliminary injunction must be denied. The TRO
established by this Court’s May 25, 2021 order must also be dissolved. Dkt. 6.

                                                17
     Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 18 of 19




   CONCLUSION

   Speckman hung his every hope for this case on his claim under the CFAA.

If Van Buren had been decided otherwise, his broad definition of that statute

might have been plausible and allowed his injunction to stand.

141 S. Ct. at 1655. Unfortunately for him, the Supreme Court took the

opposite path and read that statute narrowly on the precise basis that

plaintiff needed it to be broad. Id. In the absence of that one anchoring

claim, plaintiff’s complaint must be set adrift.

   Therefore, it is

   ORDERED that

   1. Plaintiff Drew Austin Speckman’s Motion for a Preliminary Injunction

      is DENIED;

   2. The Temporary Restraining Order imposed on defendants in the

      Court’s May 25, 2021 order is dissolved;

   3. Defendants’ motion to dismiss is GRANTED;

   4. Plaintiff Drew Austin Speckman’s Count II claim under the CFAA is

      DISMISSED WITH PREJUDICE; and

   5. The remainder of plaintiff Drew Austin Speckman’s amended

      complaint is DISMISSED WITHOUT PREJUDICE.

   The Clerk of the Court is directed to enter judgment accordingly and close

the case file.

                                       18
    Case 3:21-cv-00602-DNH-ML Document 28 Filed 07/06/21 Page 19 of 19




  IT IS SO ORDERED.



Dated: July 6, 2021
       Utica, New York.




                                   19
